IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
WADE KNIGHT,

APPELLANT, : C.A. No. K17A-08-003 NEP
In and For Kent County

UNEMPLOYMENT INSURANCE
APPEAL BOARD AND
HANOVER FOODS,

APPELLEES.

ORDER

Submitted: February 5, 2018
Decided: April 13, 2018

Appellant/Claimant Wade Knight (hereinaf`ter “Mr. Knight”) has appealed a

decision of the Unemployment lnsurance Appeal Board (hereinafcer the “Board”),

which affirmed the determination of the Appeals Referee denying him

unemployment benefits because he was discharged from his employment with
Hanover Foods Corp. (hereinafter “Hanover”) for just cause. Mr. Knight filed this
timely appeal on August 28, 2017.l Neither Hanover nor the Board filed an
answering brief. The Court’s review is confined to the facts contained in the record,
and it is those facts that are referenced herein.

Hanover’s Employee Handbook contains an attendance policy providing that

an absent employee who twice fails to notify Hanover of the employee’s intent to be

 

1 The decision became final on August 21, 2017. Mr. Knight filed his appeal on August 28, 2017,

Within the lO-day appeal period. 19 Del. C. § 3323.

Wade Knight v. Unemployment lnsurance Appeal Board, et al
K1 7A-08-003 NEP
April13, 2018

absent will be subject to immediate termination. Mr. Knight acknowledged receipt
of the Employee Handbook on May 10, 2016. Hanover’s representative Helena
Picozzi (hereinafter “Ms. Picozzi”) testified that Mr. Knight was absent from work
on May l, 2017, and May 2, 2017. Ms. Picozzi also testified that Hanover has no
record of Mr. Knight’s calling in absent, and that he was terminated on May 3, 2017
for failing to call in. Mr. Knight testified that he did call in sick,

An appeal from a final order of the Board to this Court is confined to a
determination of whether the Board’s decision is supported by substantial evidence
and is free from legal error.2 The party that attacks the Board’s decision as
unreasonable and capricious bears the burden of proof.3

In his appeal, Mr. Knight claims that he did call in and left a voice message
indicating that he was going to be out sick, Mr. Knight also recounts several prior
disputes he has had with Hanover and his supervisors, alleging that they were “very
upset” with him and implying that Hanover was routinely treating him unfairly.

While Mr. Knight’s appeal makes clear that he believes that the Board should
have accepted his testimony rather than Ms. Picozzi’s in determining whether Mr.
Knight called in or not, Mr. Knight does not argue that it was error for the Board to
find Ms. Picozzi’s testimony more credible. Nor does Mr. Knight deny that,
assuming he did fail to call in sick, Hanover would have had just cause to terminate
him. Neglecting any arguments relevant to this Court’s review of the Board’s
determination, Mr. Knight has failed to carry his burden. The Court finds that the

Board’s decision is supported by substantial evidence and is free from legal error.

 

2 E.g., Unemployment Ins. Appeal Bd. v. Duncan, 337 A.2d 308, 308 (Del. 1975); Thompson v.
Christiana Care Health System, 25 A.3d 778, 781-82 (Del. 2011).

3 Dep't of Justice v. Unemployment lns. Appeal Ba'., 2016 WL 3742158, at *4 (Del. Super. July
6, 2016).

Wade Knight v. Unemployment insurance Appeal Board, et al
K1 7A-08-003 NEP
April13, 2018

WHEREFORE, the decision of the Unemployment Insurance Appeals Board
is AFFIRMED.

IT IS SO ORDERED.

/s/ Noel Eason Primos

Judge

NEP/wj s
Via File&ServeXpress & U.S. Mail
oc. Prothonotary
cc. Wade Knight
Hanover Foods Corp
Carla Jarosz, Esquire
Victoria W. Counihan, Esquire